Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-13, 18-19, and 28-34 are pending as of the response and amendments filed on 8/11/22. Claims 1-4, 14-17, and 20-27 have been canceled. Claims 11-12 are currently withdrawn from examination as being directed to non-elected species. Claims 5-10, 13, 18-19, and 28-34 are currently under examination. 
The 112(b) rejection over claims 13 & 18 is withdrawn in view of the amendments. 
Claims 5, 10, 13, and 28-32 were previously rejected under 35 USC 103 as being unpatentable over Papadakis, US 20090275597. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued they disagree with the previous Office Action’s statement that Papadakis includes autism as a disorder to be treated, including individuals having symptoms and/or characteristics of autistic disorder, Asperger’s disorder, atypical autism, Rett’s disorder, or childhood disintegrative disorder, because the Office has failed to point to any disclosure in Papadakis suggesting the treatment of autism, Asperger’s, atypical autism, Rett’s syndrome, and childhood disintegrative disorder. Applicants have argued autism, Asperger’s syndrome, atypical autism, Rett syndrome, and childhood disintegrative disorder are only recited in the definition of “autism” para [0262], and the definition itself doesn’t provide any information relating to treating these conditions. 
Applicants’ arguments are not found persuasive. The rejection was based on obviousness, not anticipation, and Papadakis discusses the treatment of various CNS disorders, by administering NMDA receptor antagonists in combination with dopamine receptor antagonists; the abstract of Papadakis specifically mentions “e.g., mania, bipolar disorder, and schizophrenia”, as examples of CNS disorders, includes specific definitions of bipolar disorder and schizophrenia, along with autism. Thus, one of ordinary skill in the art would have readily understood autism to be included as a CNS disorder to be treated by Papadakis’ disclosure. Furthermore, in the same paragraph as Papadakis’ definition of autism, it is expressly stated “Due to the many presentations of the disease caused autism, the present invention will use the term “autism” to refer to all of the above disorders”, meaning autistic disorder, Asperger’s, atypical autism, Rett’s disorder, and childhood disintegrative disorder. Additionally, Papadakis defines “treat”, “treatment”, and “treating” to refer to relieving, alleviating at least one symptom of a disorder in a subject (para [0263]). Papadakis further exemplifies 1-{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl urea HCl (cariprazine) as an NMDA receptor antagonist. It is maintained that it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated autism, atypical autism, Rett syndrome, Asperger’s disorder, or childhood disintegrative disorder, and symptoms of these conditions comprising administering a therapeutically effective amount of 1-{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl urea HCl to a subject in need thereof, and have had a reasonable expectation of success, in view of Papadakis.



Applicants have further argued Ex. 1 of Papadakis shows memantine is effective for treating mania in a clinical study conducted in patients with bipolar 1 disorder, while Ex. 2 of Papadakis describes and in vivo microdialysis study investigating the effect of cariprazine, memantine, or their combination on the level of neurotransmitters in the frontal cortex of rats. Applicants have further pointed to Exs. 3 & 4 of Papadakis which state cariprazine and memantine can or will be investigated in ouabain- and amphetamine-chlordiazepoxide-induced animal models of mania, and cariprazine has shown anti-manic properties in the ouabain model (Exh. A, El-Mallakh et. al., Psych. Res., 2015, 229, 370-373; and Exh. B, Gao et. al., Pharm. Res. & Perspectives, 2015, 3(1), e00073). Applicants have further submitted ouabain and amphetamine-chlordiazepoxide-induced animal models are specifically mania models and provide no information or suggestion regarding potential utility in treating autism, Asperger’s syndrome, atypical autism, Rett syndrome, or childhood disintegrative disorder (Exh. C, Arban et. al., Behavioral Brain Res., 2005, 158, 123-132; Exh. D, Herman et. al., Neurosci & Biobehavioral Rev., 2007, 31, 874-881; Exh. E, Mack et. al., Neurosci & Biobehavioral Rev., 2019, 107, 208-214; and Exh. F, Retamales-Ortega et. al., Mol. Neurobio., 2016, 53, 1343-1354). Applicants have argued that thus, there is nothing in the reference to lead a person having ordinary skill in the art to use cariprazine to treat autism, Asperger’s, atypical autism, Rett syndrome, or childhood disintegrative disorder with cariprazine or a combination using cariprazine. 
Applicants’ arguments are not found persuasive. Regarding the examples of Papadakis referred to by Applicants, it is maintained that the teachings of Papadakis are not limited to specific examples or embodiments. See MPEP 2123: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As discussed earlier, Papadakis teaches treatment of a CNS disorder, not just bipolar disorder or mania, and autism is included within the genus of CNS disorders. Although the examiner has considered the exhibits referred to by Applicants and it is acknowledged that the animal models in the examples of Papadakis are relevant to specific conditions, it is maintained that Papadakis broadly teaches treatment of a CNS disorder, not just those presented in the examples. As the compound of the instantly claimed method is taught and exemplified by Papadakis as an NMDA receptor antagonist, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, to have treated a CNS disorder including autism, atypical autism, Rett’s syndrome, Asperger’s disorder, or childhood disintegrative disorder comprising administering a therapeutically effective amount of cariprazine. 

Applicants have further referred to Roman et. al., Psychopharm., 2021, 238(9), 2381-2392 (Exh. G), a study carried out by certain inventors of the current application comparing the effects of cariprazine with risperidone and ariprazole (two standard of care drugs approved in the U.S. for treating irritability associated with ASD) in the rat prenatal valproic acid (VPA) exposure model. Applicants have pointed to Fig. 2a in Roman which shows rates administered 0.1 mg/kg cariprazine not only exhibited a frequency of play 3-4 times as high as risperidone and ariprazole, but also a 10% higher frequency of play than rats treated with vehicle. Applicants have also referred to the results shown in Figs 2b, 2c, and 2d of Roman, and Fig 3 of the instant application which show rats administered 0.1 mg/kg cariprazine exhibited significantly higher improvements in each endpoint than risperidone and ariprazole. Applicants have also argued in assays assessing stereotypical behavior, rats administered 0.1 mg/kg cariprazine exhibited comparable (to risperidone) or better (than ariprazole) improvement in the 360 Degree Turn Assay (Fig. 3a of Roman, Fig. 5 of current application), and frequency of grooming assay (Fig. 3b of Roman). Applicants have also submitted:  “In the Distance Traveled (see Figure 3c in Roman and Figure 4 in the instant application) and Center Crossings assays (see Figure 3d in Roman), rats administered 0.1 mg/kg cariprazine exhibited substantially higher improvements in each endpoint than risperidone, aripiprazole, and surprisingly, the vehicle. In assays that assessed social approach- avoidance, rats administered 0.1 mg/kg cariprazine exhibited improved Time in the Chamber (see Figure 4a in Roman) and Active Social Time (see Figure 4b in Roman and Figure 6 in the instant application) than untreated VPA rats. In assays that assessed social recognition memory, rats administered 0.1 mg/kg cariprazine exhibited improved Time in the Chamber (see Figure 5a in Roman) and Active Social Time (see Figure 5b in Roman) than untreated VPA rats, and comparable to the In the rat pup ultrasonic vocalization test (see Figure 1 in the instant application), 0.1 mg/kg cariprazine not only fully reversed isolation-induced vocalizations, but surprisingly increased vocalizations to 450 counts/10 min higher than the vehicle. The foregoing results demonstrate that cariprazine is not only an effective treatment for a comprehensive range of autistic behaviors, but is surprisingly more effective than drugs currently used in the treatment of autism, and particularly striking, improves several aspects of behavior to a degree that is better than subjects that do not exhibit autistic behaviors (i.e., were not treated with VPA or any drug). [emphasis added] “Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness.” [emphasis added] See MPEP 716.02(a). “Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art.” [emphasis added] See MPEP 2145. “Evidence pertaining to secondary considerations must be taken into account whenever present (see MPEP 2145).” Accordingly, based on the evidence, Applicants have demonstrated that cariprazine (1) has superior properties to alternative treatments for autism (i.e., risperidone and aripiprazole), and (2) is surprisingly effective in treating symptoms of autism, with subjects demonstrating, in some assays, dramatic reversal of certain autistic behaviors to an extent that is better than non-autistic subjects. These effects are neither demonstrated nor expected from the disclosure of the cited reference. In light of the foregoing, Applicant respectfully asserts that the pending claims are non-obvious in view of the cited reference. Withdrawal of the rejection is respectfully requested”.

Applicants’ arguments and evidence have been fully considered but they are not found fully persuasive, because the results discussed by Applicants don’t appear to be commensurate in scope with the claims. While the examiner agrees Applicants have evidence that cariprazine has greater clinical efficacy in treating different symptoms of autism with cariprazine, the claims are not limited to treatment of autism with cariprazine. Notably, the claims encompass not only cariprazine, but also any close analog, or derivative, or metabolite of cariprazine; see specifically claims 5, 13, 18, and 28). Moreover, claim 28 recites treating other disorders, such as ADHD. Evidence of unexpected results must be commensurate in scope with the claimed invention. See MPEP 716.02(d): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.". As the claims encompass numerous other species that fall outside of cariprazine itself, i.e., any close analog, derivative, or metabolite thereof, as well as treatment of conditions outside of autism, and Applicants have only provided evidence of improved efficacy for cariprazine, the evidence is not commensurate in scope with the claims. The 103 rejection over Papadakis is therefore maintained, for reasons discussed previously as well as those of record. 

Claims 5, 9-10, 13, 28, and 33 were previously rejected under 103 as being unpatentable over Sarkar, US 20100016334. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued the previous office action states on p. 7 that “Sarkar teaches treatment of conditions requiring dopamine D2 and/or D3 receptor modulation by administration of an effective amount of the aforementioned formulation to include autism, attention deficit disorders, and hyperactivity disorders in children (para [0104])”, however, the list of disorders in this paragraph also include psychoses, cognitive impairment accompanying schizophrenia, mild-to-moderate cognitive deficits, dementia, psychotic states associated with dementia, psychotic depression, mania, acute mania, paranoid and delusional disorders, dyskinetic disorders, neuroleptic induced parkinsonism, tardive dyskinesia, eating disorder, depression, anxiety, sexual dysfunction, sleep disorders, emesis, aggression, and drug abuse. Applicants have argued the Office has failed to point to anything in the reference, including the examples that would suggest using cariprazine to specifically treat autism or ADHD. Applicants have referred to In re Baird, 16 F.3d 380, 382, 29USPQ2d, 1550, 1552 (Fed. Cir. 1994), and have maintained the list of disorders in [0104] of Sarkar is insufficient in itself to render the claims obvious, and furthermore, the demonstration of surprising and superior effects of cariprazine in treating autistic behaviors discussed previously are neither demonstrated nor expected from the disclosure of the cited reference. 

Applicants’ arguments are not found persuasive. The rejection was based on obviousness, not anticipation, therefore, the fact that Sarkar teaches treatment of other disorders in addition to autism, ADHD, and hyperactivity doesn’t teach away from the claimed method. The examiner also points to para [0104] wherein autism is expressly recited within the examples of disorders treated with the dopamine D2/D3 modulators, with cariprazine exemplified throughout Sarkar as such an agent. Moreover, the list of disorders in para [0104] is finite, not an enormous laundry list of potential conditions. The examiner maintains because autism and hyperactivity disorders are expressly taught by Sarkar within a list of example conditions treated with cariprazine, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to have treated a subject in need of treatment of these disorders by administering cariprazine. Sarkar further teaches “treat”, “treating”, and “treatment” to comprise alleviating or relieving at least one symptom of a described disorder, therefore, one of ordinary skill in the art would have been motivated to have treated a symptom of autism disorder or ADHD by administering cariprazine, and have had a reasonable expectation of success. Regarding Applicants’ citation of In re Baird, the examiner maintains that autism and hyperactivity disorders are expressly recited as examples of disorders to be treated with cariprazine; thus, one of ordinary skill in the art would have been motivated, and have had a reasonable expectation of success in treating these conditions with cariprazine, in the absence of unexpected results. Regarding Applicants’ assertion the previously discussed unexpected results are sufficient to overcome the obviousness rejection, it is maintained that the results referred to previously by Applicants aren’t commensurate in scope with the claims, and as such aren’t sufficient to overcome the obviousness rejection. For these reasons, as well as those of record, the 103 rejection over Sarkar is maintained. 

Claims 6-8 and 18-19 were previously rejected under 103 as being unpatentable over Sarkar in view of Lord. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have respectfully disagreed with the rejection and have argued Lord discusses behaviors, risk factors, comorbidities, prognosis, and treatments for autism patients, but the Office fails to point to any section of Lord with discloses the use of cariprazine, and as such, Lord fails to remedy the deficiencies of Sarkar.
Applicants’ arguments are not found persuasive. The limitation of cariprazine for treating autism and hyperactivity disorders, and at least one symptom of a disorder is met by Sarkar, as discussed previously. Lord was cited for teaching persistent deficits in social communications and interactions; restricted and repetitive behaviors; and irritability as signs and symptoms of autism disorder. Since Sarkar teaches cariprazine for treating at least one symptom of a disorder such as autism and hyperactivity disorders, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a symptom of autism disorder taught by Lord by administering cariprazine, and have had a reasonable expectation of success. The 103 rejection over Sarkar in view of Lord is maintained for these reasons as well as those of record. 

Claim 34 was previously rejected under 103 as being unpatentable over Sarkar in view of Fallon, US 20130224172. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued Fallon discloses a digestive enzyme based composition comprising proteases, amylases, lipases, chymotripsine, and/or pancreatin for treating behavioral, neurological, and mental health disorders, but the Office has failed to point out any section of Fallon which teaches or even suggests the use of cariprazine, and thus Fallon fails to remedy the deficiencies of Sarkar.
Applicants’ arguments are not found persuasive. The limitation of cariprazine for treating autism and hyperactivity disorders, and at least one symptom of a disorder is met by Sarkar, as discussed previously. Fallon was cited instead for teaching Asperger’s disorder, a type of autistic disorder, and sensory integration disorders, as pervasive development disorders. Additionally, Fallon teaches sensory integration disorders as one of the symptoms of autism disorder. Since Sarkar teaches cariprazine for treating at least one symptom of a disorder such as autism and hyperactivity disorders, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a symptom of autism disorder taught by Fallon by administering cariprazine, and have had a reasonable expectation of success. The 103 rejection over Sarkar in view of Fallon is maintained for these reasons as well as those of record. 
Claims 5-10, 13, 18-19, and 28-34 were examined. Claims 5-10, 13, 18-19, and 28-34 are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, 13, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadakis et. al., US 20090275597 A1 (publ. 11/5/2009, of record).
The claims are drawn to a method of treating one or more symptoms of autism spectrum disorder in a subject comprising administering trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine) to the subject; and a method of treating a disease or disorder selected from Asperger’s syndrome, atypical autism, Rett syndrome, and childhood disintegrative disorder comprising administering to a patient in need thereof a pharmaceutically effective amount of trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine). 
Papadakis teaches methods of treating CNS disorders by administering NMDA receptor antagonists alone or in combination with dopamine receptor antagonists (Title & abstract; para [0001], [0019]). Papadakis teaches NMDA receptor antagonists to have utility in treating a wide range of CNS disorders (para [0011]). Papadakis includes autism as a disorder to be treated, including individuals having symptoms and/or characteristics of autistic disorder, Asperger’s disorder, atypical autism, Rett’s disorder, or Childhood disintegrative disorder (para [0262]). Papadakis further teaches “treat”, “treatment”, and “treating” to refer to relieving or alleviating one or more symptoms of a disorder, the intensity and/or duration of a disorder, and/or duration of a manifestation of a disorder (para [0263]). Papadakis teaches embodiments wherein an NMDA receptor antagonist, such as memantine, is administered in combination with trans-1-{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl urea HCl (cariprazine HCl) as the dopamine receptor antagonist (para [0169-0172], [0179], [0182]). Therapeutically effective amounts of the compounds are taught (para [0269]). Papadakis teaches pharmaceutical compositions comprising cariprazine and memantine, or pharmaceutical salts thereof, with carriers, additives, and/or excipients (para [0211]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject in need of treatment for autistic disorders, Asperger’s, Rett syndrome, atypical autism, or childhood disintegrative disorder comprising administering the combination of an NMDA receptor antagonist and cariprazine as the dopamine receptor antagonist, in view of the teachings of Papadakis. Papadakis teaches the combination of an NMDA receptor antagonist and a dopamine receptor antagonist, of which cariprazine is exemplified, for administration to treat a CNS disorder in a subject, and further teaches such disorders to include individuals having symptoms and/or characteristics of autistic disorder, Asperger’s disorder, atypical autism, Rett’s disorder, or Childhood disintegrative disorder. Papadakis further defines “treatment” to include relieving or alleviating one or more symptoms of a disorder. Thus, one of ordinary skill in the art would have been motivated to have treated autistic disorder, Asperger’s disorder, atypical autism, Rett’s disorder, or Childhood disintegrative disorder, and one or more symptoms thereof comprising administering an effective amount of a combination of an NMDA receptor antagonist and cariprazine HCl, with a reasonable expectation of success, in consideration of Papadakis. 

Claims 5, 9-10, 13, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et. al., US 20100016334 A1 (publ. 1/21/2010, cited in an IDS).
The claims are drawn to a method of treating one or more symptoms of autism spectrum disorder in a subject comprising administering trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine) to the subject; and a method of treating a disease or disorder selected from ADHD comprising administering to a patient in need thereof a pharmaceutically effective amount of trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine). 
Sarkar teaches stable and bioavailable immediate release formulations comprising dopamine receptor ligands, for administration to treat a condition that requires modulation of a dopamine receptor, especially a dopamine D2 and/or D3 receptor (Title & Abstract; para [0101]). Sarkar teaches a specific embodiment wherein the formulation comprises trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea, e.g., cariprazine HCl (para [0007], [0028], [0038]). Sarkar teaches the formulation to additionally comprise an excipient (para [0042]). Sarkar teaches treatment of conditions requiring dopamine D2 and/or D3 receptor modulation by administration of an effective amount of the aforementioned formulation to include autism, attention deficit disorders, and hyperactivity disorders in children (para [0104]). Sarkar further defines “treat”, “treatment”, and “treating” to include relieving or alleviating at least one symptoms of a disorder as previously described in a subject (para [0116]). One of ordinary skill in the art, at the time of the invention, would have found it prima facie obvious to have treated autism disorder or ADHD, and one or more symptoms thereof comprising administering a therapeutically effective amount of a pharmaceutical composition comprising cariprazine HCl to a subject in need thereof, because Sarkar teaches stable and bioavailable immediate release formulations comprising dopamine receptor ligands, with cariprazine HCl exemplified, and further teaches treatment of disorders including autism, attention deficit disorders, and hyperactivity disorders in children by administration of this composition, with a reasonable expectation of success. 


Claims 6-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et. al., US 20100016334 A1 (publ. 1/21/2010, cited in an IDS), as applied to claims 5, 9-10, 13, 28, and 33 as discussed previously, in view of Lord et. al., Lancet, vol. 392, pp. 508-520, publ. 8/2/2018, of record.
The claims are drawn to a method of treating one or more symptoms of autism spectrum disorder in a subject comprising administering trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine) to the subject, wherein the one or more symptoms comprise socio-communicational deficits, restricted and repetitive behaviors, and irritability. The claims further comprising administering the elected adjunctive therapeutic agent, the psychostimulant, methylphenidate (claims 18-19). 
Sarkar teaches as discussed previously, but doesn’t teach the symptoms recited by claims 6-8, or an adjunctive therapy agent as recited by claims 18-19. 
Lord teaches autism spectrum disorder to describe a combination of early appearing social communication deficits and repetitive sensory-motor behaviors (Abstract; p. 508, 1st para). Lord teaches signs and symptoms of autism spectrum disorder to comprise persistent deficits in social communication and interactions; restricted, repetitive behaviors, interests, and activities; and irritability (p. 509, panel 1; p. 511, right col., 4th para). Lord additionally teaches autism spectrum disorders can be accompanied by other disorders, including ADHD (p. 508, right col., last para-p. 509, left col., top para), with ADHD the most common comorbidity in ADHD patients (p. 511, right col., 2nd para). Lord teaches methylphenidate therapy for treating ADHD symptoms in subjects with autism spectrum disorder, and that this medication shows benefit in treating ADHD symptoms in these patients (p. 516, Table; p. 516, right col., 2nd para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated one or more symptoms of autism spectrum disorder comprising socio-communicational deficits, restricted and repetitive behaviors, and irritability comprising administering a therapeutically effective amount of cariprazine HCl in view of the combined teachings of Sarkar and Lord. Sarkar teaches administration of a immediate release formulation comprising cariprazine or pharmaceutical salts thereof for treating disorders that require dopamine D2/D3 receptor modulation, including autism, and further teaches treatment to encompass relieving or alleviating one or more symptoms of the disorder, while Lord teaches symptoms of autism spectrum disorder to include persistent deficits in social communication and interactions; restricted, repetitive behaviors, interests, and activities; and irritability. As Sarkar teaches treatment of disorders including autism by administration of cariprazine, including symptoms of the disorder, and Lord teaches symptoms of autism spectrum disorder to include persistent deficits in social communication and interactions; restricted, repetitive behaviors, interests, and activities; and irritability, one of ordinary skill in the art would have had a reasonable expectation that by administering an effective amount of cariprazine to a subject having autism spectrum disorder, the symptoms of the disorder, comprising socio-communicational deficits, restricted and repetitive behaviors, and irritability would have also been relieved or alleviated. Lord additionally teaches ADHD as the most common comorbidity in autism spectrum disorder subjects, and that symptoms of ADHD in these patients can be effectively treated with methylphenidate. Thus, it would have been prima facie obvious to have treated a subject having autism and ADHD comprising administering an effective amount of cariprazine, further in combination with methylphenidate, in consideration of the combined teachings of Sarkar and Lord, with the reasonable expectation that ADHD symptoms in the subject would have been successfully treated. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et. al., US 20100016334 A1 (publ. 1/21/2010, cited in an IDS), as applied to claims 5, 9-10, 13, 28, and 33 as discussed previously, in view of Fallon et. al., US 20130224172 A1 (publ. 8/29/2013, of record).
The claim is drawn to a method of treating a disease or disorder selected from sensory integrative disorder comprising administering to a patient in need thereof a pharmaceutically effective amount of trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine).
Sarkar teaches as discussed previously, but doesn’t teach sensory integration dysfunction. 
Fallon teaches pervasive development disorders to include autistic disorders such as Asperger’s disorder, as well as sensory integration dysfunction (para [0379]). Fallon also teaches symptoms of autism to include sensory integration disorders (para [0372]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated sensory integration disorder or dysfunction in a subject comprising administering an effective amount of cariprazine, in consideration of Sarkar and Fallon. Sarkar teaches administration of an immediate release formulation comprising cariprazine or pharmaceutical salts thereof for treating disorders that require dopamine D2/D3 receptor modulation, including autism, and further teaches treatment to encompass relieving or alleviating one or more symptoms of the disorder, and Fallon teaches autism and sensory integration dysfunction as both examples of pervasive development disorders. Fallon additionally teaches disorder/dysfunction of sensory integration as one of the symptoms of autism. As Sarkar teaches cariprazine administration for treating autism and symptoms thereof, one of ordinary skill in the art would have had a reasonable expectation of success in treating sensory integration dysfunction of autism comprising administering an effective amount of cariprazine. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information Disclosure Statement
The IDS filed on 7/11/22 has been considered. 


Conclusion
Claims 5-10, 13, 18-19, and 28-34 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627